Citation Nr: 1500256	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for dysplasia with cervical cancer.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for gonorrhea with sterility.

4.  Entitlement to service connection for fibrocystic breast disease.

5.  Entitlement to service connection for pelvic inflammatory disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1985.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in March 2010 and July 2013.

The March 2010 rating decision declined to reopen the claims for service connection for PTSD and dysplasia with cervical cancer and denied service connection for gonorrhea with sterility.  The July 2013 rating decision denied the claims for service connection for fibrocystic breast disease and pelvic inflammatory disease.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript is of record.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  



FINDINGS OF FACT

1.  A June 1998 rating decision denied claims of entitlement to service connection for dysplasia and cervical cancer on the basis that there was no evidence of in-service treatment for dysplasia or cervical cancer and no evidence either condition was incurred in or aggravated by service.  

2.  Additional evidence submitted since June 1998 on the issue of service connection for dysplasia with cervical cancer does not raise a reasonable possibility of substantiating the claim.

3.  A December 2007 Board decision denied a claim of entitlement to service connection for PTSD on the basis that the Veteran's statements, without objective corroborating evidence, were insufficient to verify the actual occurrence of her alleged in-service stressors; and because a valid diagnosis of PTSD based upon a verified stressor was not of record.

4.  Additional evidence submitted since December 2007 on the issue of service connection for PTSD does not raise a reasonable possibility of substantiating the claim.

5.  A current diagnosis of gonorrhea is not of record.

6.  A current diagnosis of fibrocystic breast disease is not of record.

7.  A current diagnosis of pelvic inflammatory disease is not of record.



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim for service connection for dysplasia with cervical cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been submitted to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for gonorrhea with sterility have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for fibrocystic breast disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for pelvic inflammatory disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in June 2009 (regarding the claims for PTSD and dysplasia with cervical cancer), August 2009 (regarding the claim for gonorrhea), October 2012 (regarding the claim for fibrocystic breast disease) and November 2012 (regarding the claim for pelvic inflammatory disease).  These letters addressed all of the notice elements, to include those required by Kent, and were sent prior to the initial unfavorable decisions by the AOJ in March 2010 and July 2013.  

The duty to assist was also met in this case.  The service treatment records are in the claims file; and all pertinent VA and private treatment records, to include records from the Social Security Administration (SSA) have been obtained and associated with the file.  VA examinations with respect to the claims on appeal were obtained in May 2011 (PTSD), May 2013 (fibrocystic breast disease), and February 2014 (gynecological conditions, to include dysplasia with cervical cancer, gonorrhea with sterility, and pelvic inflammatory disease).  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case, which include a March 2014 addendum opinion from the examiner who conducted the February 2014 examination, are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, all known and available records relevant to the claims on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Claims to Reopen

The Veteran seeks to establish service connection for PTSD and dysplasia with cervical cancer.  The RO declined to reopen the claims and continued the denials issued in a prior final decision.  See March 2010 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a June 1998 rating decision, the RO denied claims of entitlement to service connection for dysplasia and cervical cancer on the basis that there was no evidence of in-service treatment for dysplasia or cervical cancer and no evidence either condition was incurred in or aggravated by service.  The Veteran did not appeal the decision and it became final.

In a May 2005 rating decision, the RO denied a claim of entitlement to service connection for PTSD.  The Veteran did not appeal.  In conjunction with a claim to reopen, the RO declined to reopen the claim for entitlement to service connection for PTSD in a February 2006 rating decision.  The Veteran appealed.  In a December 2007 decision, the Board determined that new and material evidence had been submitted to reopen the claim, but the claim for entitlement to service connection for PTSD was denied on the merits.  The Veteran did not appeal the Board's December 2007 decision and it became final.

The Veteran filed a claim to reopen in June 2009, and this appeal ensues from the March 2010 rating decision issued by the Cleveland, Ohio, RO, which declined to reopen the claims for service connection for PTSD and dysplasia with cervical cancer.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the RO's June 1998 denial of the claims for service connection for dysplasia and cervical cancer was that there was no evidence of in-service treatment for either condition and no evidence either condition was incurred in or aggravated by service.  

The basis of the Board's December 2007 denial of the claim of entitlement to service connection for PTSD was that the Veteran's statements, without objective corroborating evidence, were insufficient to verify the actual occurrence of her alleged in-service stressors.  The Board also determined that a valid diagnosis of PTSD based upon a verified stressor was not of record.  

The Board notes at this juncture that in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  A change in diagnosis or specificity of a claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See also 38 C.F.R. §§ 4.13, 4.125.  In this case, the Veteran has not asserted that she has a psychiatric diagnosis other than PTSD as a result of the alleged in-service stressors.  Therefore, the Board will apply the holding in Boggs and limit the analysis of the claim to whether new and material evidence has been presented to reopen the claim for service connection for PTSD.  

The evidence of record before the RO in June 1998 as it pertained to the claims for service connection for dysplasia and cervical cancer included the Veteran's service treatment records, which document that the Veteran was seen with complaints involving urinary tract infection and gynecological problems, to include candiditis, but which are devoid of reference to complaint of, or treatment for, either dysplasia or cervical cancer.  The evidence of record also included post-service medical evidence, which documents an October 1997 assessment of human papilloma virus (HPV), and October 1997 pathology report containing a diagnosis of cervical vaginal cytologic material, and a separate October 1997 pathology report containing a diagnosis of severe dysplasia.  The Veteran underwent laser ablation of vulvar intraepithelial neoplasia in November 1997.  As noted in the June 1998 rating decision, none of the evidence before the RO at that time established that the Veteran was treated for either dysplasia or cervical cancer in service, or that any of the post-service conditions were incurred in or aggravated by service.

The evidence of record before the Board in December 2007 as it pertained to the claim for service connection for PTSD included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, any psychological problems.  In addition, the Veteran denied nervous trouble of any sort, depression, or excessive worry at the time of her May 1985 discharge examination, and psychiatric evaluation of the Veteran was normal at that time.  See May 1985 reports of medical history and examination.  The Veteran's service personnel records were also before the Board in December 2007, and reflect a myriad of disciplinary problems involving drug abuse, which resulted in a decrease of the Veteran's performance, and several Article 15 violations.  

The evidence of record before the Board in December 2007 as it pertained to the claim for service connection for PTSD also included the Veteran's assertions, to include during an August 2007 Board hearing, that she developed PTSD as a direct result of being raped twice and witnessing dead bodies during service; and medical evidence that reflected multiple diagnoses of PTSD attributing the Veteran's PTSD to her alleged sexual assaults and traumatic experience in the military.  As noted by the Board in its December 2007 decision, there was no objective corroborating evidence sufficient to verify the actual occurrence of the Veteran's alleged in-service stressors and the diagnoses of PTSD made were based on the unverified stressor events claimed by the Veteran such that there was an absence of a valid diagnosis of PTSD based upon a verified stressor.  

Evidence added to the record since the RO's June 1998 rating decision on the issue of service connection for dysplasia with cervical cancer and the December 2007 Board decision on the issue of service connection for PTSD includes a voluminous amount of medical treatment records, to include from VA and private facilities, as well as records obtained from SSA, and several VA examination reports.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

In regards to the claim for service connection for dysplasia with cervical cancer, the evidence added to the record since June 1998 documents that the Veteran continues to receive gynecological treatment for several disorders.  She has not been diagnosed with cervical cancer during the relevant timeframe, and it is unclear as to whether she still has cervical dysplasia.  

In regards to the claim for service connection for PTSD, the evidence added to the record since December 2007 documents that the Veteran continues to receive mental health treatment and continues to carry a diagnosis of PTSD.  There is also evidence establishing that the Veteran's symptoms and diagnosis of PTSD are a direct result of her traumatic military experiences.  See June 2009 letter from D.J., LISW.  

In addition to the medical evidence associated with the claims files since December 2007, the evidence of record also includes several statements from the Veteran and her August 2014 testimony at a Board videoconference hearing, and records obtained from the U.S. Army Crime Records Center related to the Veteran's reported rape in early 1982.  

The evidence added to the record since the Board's December 2007 decision on the issue of service connection for PTSD was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claim for service connection for PTSD were the claim to be reopened.  This is so because there remains no objective corroborating evidence sufficient to verify the actual occurrence of the Veteran's alleged in-service stressors.  The Veteran's statements and testimony is cumulative of the assertions she raised prior to December 2007 and the records obtained from the U.S. Army Crime Records Center establish that there was insufficient probable cause to believe the offenses were committed as alleged.  See DA Form 2800; CID Form 94.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for dysplasia with cervical cancer and PTSD; these claims to reopen must be denied.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks to establish service connection for gonorrhea with sterility, fibrocystic breast disease, and pelvic inflammatory disease.  She asserts she was diagnosed with pelvic inflammatory disease and contracted gonorrhea during service and that she is sterile as a result of the gonorrhea.  The Veteran also reports that she was first discovered to have fibrocystic breast disease in service and that it continues to aggravate her.  She indicates that her breasts have been deformed for a long time and that there was discussion about removing lumps from her breasts during service but that nothing was ever done.  See April 2009 statement in support of claim; October 2009 VA Form 21-4138; July 2011 VA Form 9; October 2012 VA Form 21-0820; October 2012 VA Form 21-4138; March 2014 VA Form 9; see also August 2014 hearing transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, gonorrhea with sterility, fibrocystic breast disease, or pelvic inflammatory disease, though they do indicate that the Veteran was found to have a lump in her left breast during service and that she was treated for gynecological problems, to include candiditis, and urinary tract infection.  

The post-service evidence of record is voluminous.  As noted above, the Board has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse, 497 F.3d at 1302.  In that vein, while the Veteran has received treatment related to gynecological problems and complaints related to her breasts, there is no indication that she was diagnosed with gonorrhea, fibrocystic breast disease, or pelvic inflammatory disease, at any time during the appeal period.  See McClain, 21 Vet. App. at 321.

The preponderance of the evidence of record is against the claims for service connection for gonorrhea with sterility, fibrocystic breast disease, and pelvic inflammatory disease.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Board acknowledges the finding of a lump in the Veteran's left breast during service, there is no post-service evidence that she has had fibrocystic breast disease during the appeal period.  There is also no post-service evidence that she has had gonorrhea or pelvic inflammatory disease during the appeal period.  See McClain, 21 Vet. App. at 321.  For these reasons, service connection for gonorrhea with sterility, fibrocystic breast disease, and pelvic inflammatory disease must be denied. 

As the preponderance of the evidence is against the claims of entitlement to service connection for gonorrhea with sterility, fibrocystic breast disease, and pelvic inflammatory disease, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the claim for service connection for dysplasia with cervical cancer.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for PTSD.  The request to reopen this claim is denied.

Service connection for gonorrhea with sterility is denied.

Service connection for fibrocystic breast disease is denied.

Service connection for pelvic inflammatory disease is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


